The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
When the county judge exercises the power given him by statute of granting an injunction upon a bill filed in the District Court, his act is auxiliary to the jurisdiction of that Court, and must have the same force *452and efficacy for all purposes as if it were the direct act of the latter. Such an order may therefore be appealed from, in the same manner as if made by the District Court.
The appeal in this case being well taken, it is conceded that the answer denies all the equity of the bill, if it has any, and therefore the order was improvidently granted, and is here reversed.